 In the Matter Of HURLEY MACHINE DIVISION OF ELECTRIC HOUSEHOLDUTILITIES CORPORATION,' EMPLOYERandUNITED ELECTRICAL, RADIOAND MACHINE WORKERS OF AMERICA, C. I. 0.,2 PETITIONERCase No. 21-R-3762.-Decided April 03, 1947Mr. Leonard H. Davidson,of Los Angeles, Calif., andMessrs. A. W.ClarkandJohn E. Gunderson,of El Monte, Calif., for the Employer.Messrs. John V. DaughertyandArthur L. Shultz,of El Monte,Calif., andMr. J. L.Harty,of Los Angeles, Calif., for the Petitioner.Mr. A. T. Holland,of El Monte, Calif., for the Washing MachineWorkers.Messrs. C. DeMontreville, Brice Worley,andMark H. Mayhew,ofLos Angeles, Calif., for the I. B. E. W.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at LosAngeles, California, on March 5, 1947, before Eugene M. Purver, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Employer is an Illinois corporation engaged in the manufac-ture and distribution nationally of washing, ironing, and dish-wash-ing machines. Its principal office is located at Cicero, Illinois.AtitsEl Monte, California, plant, the only plant involved in this pro-ceeding, the Employer assembles washing machines from parts'Title as amended at the hearing.2 Subsequent to the hearing,the Petitioner filed a motion with the Board to amend itsdesignation in the petition and formal papers from United Electrical, Radio and MachineWorkers of America,Local 1421,C I 0., to United Electrical,Radio and Machine Workersof America,C. I 0 The motion is heieby granted.73 N. L. R. B., No. 101.500 ELECTRIC HOUSEHOLD UTILITIES CORPORATION501shipped from Illinois and suppliers in California.The assembledwashing machines are shipped to dealers in California and to otherbranches of the Employer located outside as well as within the State ofCalifornia.Raw materials used in the manufacture of finished prod-ucts at the El Monte plant annually exceed $40,000 in value, of which70 percent is shipped to the El Monte plant from points outside theState of California.Sales of the El Monte plant exceed $2,000,000annually, of which approximately 50 percent is shipped to otherbranches of the Employer located outside the State of California.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Independent Union of Washing Machine Workers of Southern Cali-fornia, herein called the Washing Machine Workers, is a labor organi-zation, claiming to represent employees of the Employer.International Brotherhood of ElectricalWorkers, Local B-11,herein called the I. B. E. W., is a labor organization affiliated with theAmerican Federation of Labor, claimingto represent employees ofthe Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate Unit .3We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties, thatall production and maintenance employees of the Employer at its ElMonte, California, plant, including watchmen 4 and leadmen, but ex-cluding office employees and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise9At the hearing,the Petitioner urged that the motion of the I. B E W. to intervene inthe proceedings and be afforded a place on the ballot be denied on the ground that theI.B E W. had not made an adequate showing of substantial interest.Petitioner'smotion is hereby deniedSeeMatterof 0 D Jennings&Company,68 N. L R B 516.4Although it took a contrary position at the hearing,the Petitioner later advised theBoard that it was in agreement with the Intervenors that the watchmen should be includedin the unitThe Employer took no position regarding their inclusion 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.The I. B. E. W. contends that an election should be postponed be-cause of the contemplated expansion of the Employer's working force.There were approximately 56 employees in the agreed appropriateunit at the time of the hearing.Although the Employer's productionmanager stated that the employees then employed represented a stableunit which would not expand beyond a total of 60 employees, the Em-ployer's vice president and general manager testified that the Employerhad tentative plans to expand its working force to between 125 and150 employees.He stated, however, that this expansion depended onthe availability of production and building materials.The recorddoes not indicate that the employees presently employed are unrepre-sentative of any contemplated ultimate working force. Inasmuch asthe expansion of the unit is contingent upon factors beyond the Em-ployer's control, any increase in its working force being in the unpre-dictable future, we, find that an election is now appropriate.We shall, however, entertain a new petition for an investigation andcertification of representatives affecting the employees involved hereinwithin the next year, but not before the expiration of 6 months fromthe date of any certification we may issue in the instant proceedingupon proof (1) that the number of employees in the appropriate unitismore than double the number eligible to vote in the election herein-after directed; and (2) that the Petitioner represents a substantialnumber of employees in the expanded appropriate unit.5The Petitioner urges that newly hired employees are probationaryand therefore should not be permitted to vote.The record is clear,however, that the Employer does not set probationary periods or des-ignate new employees as probationary.New employees are regardedby the Employer as permanent to the same extent as all other em-ployees, and are subject to the same rules, regulations, and workingconditions.Inasmuch as they have the same substantial interest inthe terms and conditions of employment as the other employees, weshall, subject to the limitations set forth in the Direction of Election,permit the new employees to vote in the Election.'5Matter of Advance Glove Manufacturing Company,71 N L R B 715 ;Matter ofAluminum Company of America,52 N. L R. B. 1040.6Matter of Joseph T. Ryerson (Son,Inc,67 N L R B 88 ELECTRIC HOUSEHOLD UTILITIES CORPORATIONDIRECTION OF ELECTION 7503As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Hurley Machine Division of Elec-tricHousehold Utilities Corporation, El Monte, California, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-firstRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Sections 203.55 and 203.56, of National LaborRelations Board Rules and Regulations-Series 4, among the employ-ees in the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who (lid not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedElectrical, Radio and Machine Workers of America, C. I. 0., by Inde-pendent Union of Washing Machine Workers of Southern California,by International Brotherhood of Electrical Workers, Local B-11,A. F. of L., for the purposes of collective bargaining, or by none ofthese labor organizations.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.7Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot